Citation Nr: 0708987	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  04-20 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for bilateral knee 
disability.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for bilateral pes 
planus.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to service connection for otosclerosis.  

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to service connection for bilateral 
tendonitis of the upper extremities.  

7.  Entitlement to service connection for a spastic colon.  

8.  Entitlement to service connection for a disability 
manifested by chronic yeast infections.  

9.  Entitlement to service connection for a chronic sinus 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from October 1982 to October 
1985.  

By rating action in June 1987, the RO, in part, denied 
service connection for a bilateral knee disability, pes 
planus, and defective hearing.  The veteran and her 
representative were notified of this decision and did not 
appeal.  

By rating action in April 1999, the RO denied of service 
connection for PTSD.  The veteran and her representative were 
notified of this decision and did not appeal.  

The issues currently on appeal come before the Board of 
Veterans Appeals (Board) on appeal from a May 2002 decision 
by the RO which found that new and material evidence had not 
been submitted to reopen the claims of service connection for 
a bilateral knee disability, pes planus and PTSD, and denied 
service connection for the otosclerosis, tinnitus, bilateral 
tendonitis of the upper extremities, spastic colon, a 
disability manifested by chronic yeast infections and a 
chronic sinus disorder.  

The issues of service connection for otosclerosis, tinnitus, 
and a chronic sinus disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Service connection for a bilateral knee disability and 
pes planus was finally denied by an unappealed rating 
decision by the RO in June 1987.  

3.  The additional evidence received since the June 1987 
rating decision is either cumulative or redundant of evidence 
already of record, does not relate to an unestablished fact 
necessary to substantiate the claims, and does not raise a 
reasonable possibility of substantiating the claims.  

4.  Service connection for PTSD was finally denied by an 
unappealed rating decision by the RO in April 1999.  

5.  The additional evidence received since the April 1999 
rating decision is either cumulative or redundant of evidence 
already of record, does not relate to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim.  

6.  The veteran is not shown to have tendonitis of the upper 
extremities, spastic colon, or a disability manifested by 
chronic yeast infections at present which is related to 
service.  




CONCLUSIONS OF LAW

1.  The June 1987 rating decision that denied service 
connection for a bilateral knee disability and pes planus, is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2006).  

2.  The April 1999 rating decision that denied service 
connection PTSD, is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2006).  

3.  New and material evidence has not been submitted to 
reopen the claims of service connection for a bilateral knee 
disability, pes planus, or PTSD.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5108 (West 2002 & Supp. 2005); 
C.F.R. §§ 3.104(a), 3.156(a), 3.159, 20.1105 (2006).  

4.  The veteran does not have tendonitis of the upper 
extremities due to disease or injury which was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).  

5.  The veteran does not have a spastic colon due to disease 
or injury which was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).  

6.  The veteran does not have a disability manifested by 
chronic yeast infections due to disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.326 (2006).  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002)

The United States Court of Appeals for Veterans Claims 
(hereinafter the "Court") has held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) applied to all five elements of a service connection 
claim, which include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, 19 Vet. App. 473.  The Court held that 
such notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  See Dingess/Hartman, 19 
Vet. App. 473.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(a)-(c) (2006); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  .  

That said, in January 2002 (and prior to the initial 
adjudication of the claims) the RO sent the veteran letters 
which informed her of the evidence necessary to establish 
service connection for tendonitis of the upper extremities, 
spastic colon, and chronic yeast infections, and to reopen 
the claims of service connection for a bilateral knee 
disability, pes planus, and PTSD.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The letters informed her of what 
evidence VA would obtain and what evidence she should submit, 
and also requested that she provide any medical evidence in 
her possession that pertained to the claims.  

The Board finds that the notice requirements set forth have 
been met, because although the veteran was not provided with 
notice of the type of evidence necessary to establish an 
effective date if service connection was established, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board has 
concluded that the evidence is against the claims of service 
connection for tendonitis of the upper extremities, spastic 
colon, and a disability manifested by chronic yeast 
infections, and to reopen the claims of service connection 
for a bilateral knee disability, pes planus, and PTSD.  Thus, 
any questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

Regarding the VA's duty to assist claimants, it is noted that 
the veteran's service medical records and all VA and 
available private medical records identified by the veteran 
have been obtained and associated with the claims file.  At 
this point, it should be noted that several of the private 
healthcare providers identified by the veteran informed VA 
that they did not have any records pertaining to the veteran 
or that any records they may have had would have been purged 
from their files.  The veteran was notified of this was 
afforded the opportunity to present evidence and argument in 
support of her claims.  Although there appears to have been 
some confusion as to the existence of mental health records 
from Cherry Hospital for treatment in 1992, the Board notes 
that records were received from that facility in December 
2003 and have been considered by the RO.  Also, the veteran 
was informed that records could not be obtained from Lenoir 
Hospital.  However, the records from Cherry Hospital showed 
that the veteran was transferred from the emergency room at 
Lenoir hospital for the specific purpose of psychiatric 
treatment.  Therefore, with respect to the psychiatric claim, 
the Board is satisfied that all available and relevant 
records have been obtained.  

In any event, the veteran has been advised that VA has been 
unable to obtain any records from Lenoir Hospital, and has 
been given an opportunity to obtain the records and forward 
them to VA.  The veteran and her representative were provided 
with the appropriate laws and regulations pertaining to the 
issues to be decided herein in the March 2004 statement of 
the case and the January 2006 supplemental statement of the 
case.  The veteran was also scheduled to testify at a travel 
Board hearing in March 2006, but failed to report and did not 
request to have another hearing rescheduled.  There is no 
indication in the record that any additional evidence 
relevant to the issues to be decided herein is available and 
not part of the claims file.  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate her claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. 


Finality

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a veteran served 90 days or more after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

However, before reaching the merits of the veteran's claim, 
the Board must first rule on the matter of reopening of 
claims.  That is, the Board has a jurisdictional 
responsibility to consider whether it is proper for the 
claims to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 
1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

As noted above, service connection for a bilateral knee 
disability and pes planus was denied by the RO in June 1987, 
and for PTSD in April 1999.  There was no appeal of these 
rating decisions, and they became final one year from the 
date of notification of the rating action.  Therefore, the 
laws and regulations governing finality and reopening of 
previously disallowed claims are pertinent in the 
consideration of the current claims on appeal.  

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).  

New and material evidence is defined by regulations as 
evidence not previously submitted to agency decision makers 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claim.  Id.  

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).  

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2006).  

The evidence of record at the time of the June 1987 rating 
decision that, in part, denied service connection for a 
bilateral knee disability (claimed as fallen knee caps) and 
pes planus, included the veteran's service medical records 
and service department medical records (veteran was dependent 
after discharge), a March 1987 VA audiological examination, 
and an April 1987 general VA examination.  

The service medical records included private medical records 
which showed that the veteran had multiple bilateral foot 
surgeries, including excision of the sesamoid bones, 
bilaterally, extensor hallices longus tendon lengthening of 
the right great toe, and hard corns shaved from both feet in 
January 1982, prior to service.  On a Report of Medical 
History for enlistment in April 1982, the veteran reported 
problems with swollen and painful joints, ear, nose, and 
throat trouble, leg cramps, broken bones, foot trouble, 
frequent trouble sleeping, and depression or excessive worry.  
She described a history of strep throat, ear infections, 
tonsillitis, possible bronchitis, abdominal cramping, and 
allergies to numerous foods and materials.  The veteran also 
underwent a psychiatric evaluation for her reported symptoms 
that she attributed to an incestuous relationship with her 
brother when she was 12 to 13 years old.  The veteran 
reported that she never told her "parents" about the 
relationship but planned to write them a letter.  She stated 
that she had some counseling and also confronted her brother 
about it, all within the past year.  The examiner noted that 
the veteran appeared to have handled her problems in a 
satisfactory manner and had no significant residuals.  

The service medical records showed that the veteran was seen 
at the podiatry clinic on a couple of occasions within the 
first two months of service for complaints of bilateral knee 
and leg pain and sore feet.  Other than a notation of 
bilateral pes planus, no pertinent abnormalities were noted.  
The service medical records showed no complaints, treatment, 
abnormalities, or diagnosis referable to any psychiatric 
problems.  

On a Report of Medical History for separation from service in 
August 1985, the veteran specifically denied any history of 
knee problems.  She reported the same history as on her 
enlistment examination concerning her foot problems, frequent 
trouble sleeping, depression, and excessive worry, which she 
related to a foot injury and incestuous relationship with her 
brother prior to service.  Other than occasional symptomatic 
pes planus, no pertinent abnormalities were noted on 
examination at that time.  The veteran's lower extremities 
and psychiatric status were normal.  

The April 1987 VA examination report showed no complaints or 
pertinent abnormalities referable to any psychiatric 
problems.  Her feet were normal and there was no limitation 
of motion in either knee.  X-ray studies of the knees were 
normal and showed no bony or soft tissue abnormalities.  The 
diagnoses included normal knees.  

Based on the above, the RO denied service connection for a 
bilateral knee disability and pes planus in June 1987, on the 
grounds that there was no evidence of any bilateral knee 
disability in service or on VA examination in April 1987, and 
that there was no evidence of any worsening or aggravation of 
her pre-existing bilateral foot disability in service.  The 
veteran and her representative were notified of the decision 
and did not appeal.  

The evidence of record at the time of the April 1999 rating 
decision that denied service connection for PTSD included her 
service medical and personnel records and her service 
dependent medical records.  The Board notes that the veteran 
was also requested to complete a PTSD questionnaire 
concerning her claim of sexual assault in service, but did 
not return the questionnaire or provide any information 
regarding the alleged event.  As noted above, the service 
medical records showed that the veteran reported a history of 
occasional depression and worry due to an incestuous 
relationship with her brother prior to entering service and 
reported the same history and symptoms at the time of her 
discharge from service.  Her service personnel records did 
not reflect any change in her duty assignments or 
disciplinary actions, and showed that she attained the rank 
of E-4 (Specialist 4th Class) in less than three years of 
service.  The service medical records showed that the veteran 
was seen periodically for gynecological problems during 
service, but did not reflect any evidence of physical or 
sexual trauma or any psychiatric problems or treatment.  

Based on the evidence above, the RO denied service connection 
for PTSD in April 1999, on the grounds that there were no 
signs, symptoms, or manifestations suggesting any psychiatric 
problems in service, or any competent evidence of a current 
psychiatric disorder, including PTSD which was related to 
service.  The veteran and her representative were notified of 
the decision and did not appeal.  

The evidence added to the record since the June 1987 and 
April 1999 rating decisions included numerous private and Vet 
Center outpatient notes showing treatment for various 
maladies, including bilateral knee and foot pain, and 
psychiatric problems from 1985 to 2003.  The record also 
includes an August 2003 letter from a social worker at the 
Vet Center which indicated that the veteran had been under 
treatment for PTSD due to sexual trauma in service since July 
1999.  

The additional medical records, while "new" to the extent 
that they were not previously reviewed, do not offer any 
probative information relating any current bilateral knee or 
bilateral foot disability to service.  Private medical 
records showed that the veteran underwent additional 
bilateral foot surgery for pes cavus, hallux malleus, hammer 
digit deformity of toes 2 through 5, fifth metatarsal head 
exostosis, tarsal tunnel syndrome, chronic metatarsalalgia 
secondary to metatarsal phalangeal joint subluxation from 
extensor digitorum longus contracture of the left foot in May 
1996, and additional surgery in September 1996.  The veteran 
was seen for complaints of a nine month history of left knee 
pain in November 1990.  However, no pertinent abnormalities 
were noted on examination at that time.  

The evidence includes numerous psychiatric in- and outpatient 
notes showing treatment from 1992 to 2003.  Records from 
Cherry Hospital indicated that the veteran was admitted 
(first admission) to the facility in September in a catatonic 
state.  The veteran was initially brought to the emergency 
room at Lenoir Memorial Hospital by EMT after she passed out 
while sunbathing at her trailer park residence.  The veteran 
was totally noncommunicative and did not respond to questions 
at the emergency room and was immediately transferred to 
Cherry Hospital for psychiatric evaluation.  At Cherry 
Hospital, the veteran responded quickly to psychotropic 
medications and became more talkative and responsive.  She 
reported marital problems for the past year and had recently 
separated from her husband.  Her support checks had stopped 
two months earlier and she was in dire financial straits.  
She described feeling depressed most of her life, but denied 
any prior psychiatric hospitalizations.  She reported that 
she came from a strict family background and that her father 
was a military person and was extremely rigid and religious.  
The veteran responded well to medications and showed 
significant improvement when discharged on the 10th day.  The 
final diagnoses included brief reactive psychosis and marital 
difficulties.  On Axis III, the diagnosis was hypoglycemia.  

Records from Midtown Mental Health Center showed that the 
veteran was seen on numerous occasions from January to 
September 1997.  In January 1997, the veteran reported that 
she was sexually abused as a child by her brothers and her 
father, and by a boyfriend several years ago.  She reported 
that her brother-in-law also made a pass at her, that she was 
raped by the father of one of her daughters, and that her 
current boyfriend was extremely physically and emotionally 
abusive.  She also reported a history of hospitalization for 
auditory hallucinations in 1992, and said that she wasn't 
sure if she could still hear the voices, but was having 
visual hallucinations at that time.  

Records from Gallahue Mental Health Clinic showed that the 
veteran was an inpatient from September through December 
1997.  When seen in October 1997, the veteran reported that 
she was sexually abused by her three brothers, her father, 
and a cousin.  She said that her husband, whom she met and 
married while in the service, was also sexually, physically, 
and verbally abusive.  She described the physical and sexual 
abuse by her husband and the poor relationship she had with 
her, then deceased father, because she married and had four 
children with a black man.  At no time during any of these 
evaluations did the veteran ever mention a history of a 
sexual assault in service.  The first report of a sexual 
assault in service was on a Vet Center outpatient note in 
July 1999.  At that time, the veteran reported a history 
sexual abuse from childhood and the military, but gave no 
specific information regarding the claimed in-service 
incident.  

In a letter received in May 2003, the veteran reported that 
the alleged in-service rape was by another soldier when she 
was in Germany.  While she could remember when she first met 
the alleged rapist in the States, the day of the week that 
she went to visit him in Germany, the difficulty she had with 
transportation, and even the fact that there was severe in 
climate weather that weekend which delayed her return to her 
duty station after the alleged rape, she offered no specific 
information which could be used to verify any aspect of her 
claim.  Despite being requested on two different occasions, 
the veteran has been unable to provide any specific 
information, such as the approximate date of the alleged 
incident, the place (i.e. post, city or town), the name of 
the alleged rapist, or any other information which could be 
used to attempt to verify the alleged incident.  

The Board finds the veteran's assertions regarding the 
alleged sexual assault in service is simply not credible.  
She has provided inconsistent or vague statements to various 
health care providers over the years and has not provided any 
persuasive, competent or credible evidence to support her 
claim that she was sexually assaulted in service.  
Furthermore, the evidentiary record does not show any change 
in her behavior, duty assignment, or any unusual health 
issues during service which would constitute credible 
supporting evidence of the claimed stressor.  While the 
veteran was seen for various gynecological problems in 
service, her medical problems were shown present during 
Advanced Training, prior to her assignment to Germany where 
the alleged incident occurred.  The service medical records 
do not indicate that the veteran was ever seen for, or showed 
any signs, symptoms, or manifestations of a psychiatric 
disorder in service.  The veteran reported occasional 
depression and worry due to an incestuous relationship with 
one specific brother when she entered service in 1982, and 
reported the same history at the time of her separation 
examination.  The veteran made no mention of any additional 
psychiatric or physical problems referable to a sexual 
assault in service.  

The Board points out that the veteran was seen on numerous 
occasions for psychiatric problems over the years and never 
displayed any reluctance or discomfort when discussing her 
personal or medical history.  Even years later, after the 
onset of reported memory problems and auditory and visual 
hallucinations in 1992, the veteran, while adding two more 
brothers, her father, a cousin, an ex-husband, and a past 
boyfriend to the list of those who had sexually abused her, 
she never mentioned any such incident in service.  In fact, 
all of the psychiatric treatment reports of record, including 
those of the Vet Center social worker who diagnosed PTSD due 
to sexual trauma in service, are devoid of even a brief 
description of the claimed in-service sexual assault.  The 
only reference to the claimed in-service sexual assault is a 
statement to the effect that she was assaulted "in the 
military."  

To the extent that a medical opinion by a mental health 
professional based on a post-service examination of the 
veteran can serve as credible supporting evidence of the 
occurrence of the in-service stressor in certain personal 
assault cases, the Board does not find such to be the case 
here.  Other than the veteran's vague assertions, there is no 
evidence to support the claim that the alleged incident 
occurred.  The evidence in this case that expresses an 
opinion between the claimed stressor and the diagnosis of 
PTSD is based solely on reports of in-service assault 
provided by the veteran.  As the Board finds the veteran is 
not credible, any reliance on a history as provided solely by 
her is inherently unreliable.  

The evidence previously reviewed showed no evidence of a 
chronic bilateral knee disability, worsening or aggravation 
of her pre-existing bilateral pes planus, or any signs, 
symptoms, or manifestations of a psychiatric disorder in 
service or until many years thereafter.  As a whole, the 
additional medical records are essentially cumulative and 
redundant of information previously considered and show only 
occasional treatment for the disabilities now at issue on 
appeal.  

Furthermore, the veteran, as a layperson, is not competent to 
offer a medical opinion, nor does such testimony provide a 
sufficient basis for reopening a previously disallowed claim.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that 
where resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  

As a whole, the additional medical evidence does not offer 
any new probative information relating any current bilateral 
knee, bilateral foot, or psychiatric disorder, including PTSD 
to service, and is essentially cumulative of evidence already 
of record.  The Board finds that the additional evidence is 
not new and material, since it does not include competent 
medical findings linking any current bilateral knee, 
bilateral foot, or psychiatric disorder, including PTSD to 
service.  The medical reports do not offer any new probative 
information and are merely cumulative of evidence already of 
record.  Accordingly, a basis to reopen the claims of service 
connection for bilateral knee and bilateral foot 
disabilities, and PTSD have not been presented.  

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.306(b) (2005).  
In determining whether there is clear and unmistakable 
evidence to rebut the presumption of soundness, all evidence 
of record must be considered, including post-service medical 
opinions.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000) and 
Adams v. West, 13 Vet. App. 453 (2000).  



Bilateral Tendonitis

Initially, the Board notes that service connection for 
bilateral carpal tunnel syndrome was finally denied by the RO 
in March 1999.  The veteran and her representative were 
notified of this decision and did not appeal.  

In the current appeal, the veteran seeks service connection 
for tendonitis of the upper extremities.  The service medical 
records showed that the veteran was seen for complaints of 
numbness in her hands, fingers, and arms in June 1984, and 
reported that she had the same symptoms in basic training.  
No objective physical and neurological findings were noted on 
examination at that time.  The impression was "M/S" in the 
carpal tunnel ligament.  In May 1985, the veteran was seen 
for complaints of pain on the medial aspect of her right 
wrist and reported a tender and painful knot or bone on the 
wrist for about a year.  On examination, there was a firm and 
non-mobile tender mass on the radial aspect of the right 
wrist.  X-ray studies showed no bony abnormality.  The 
assessment was chondroma.  

At the time of her separation examination in August 1985, the 
veteran reported a history of periodic bilateral wrist pain 
and swelling.  The veteran's separation examination showed 
the upper extremities were normal, and no pertinent 
abnormalities referable to either wrist were noted.  

When seen as a dependent at a military hospital in November 
1985, the veteran complained of tendonitis in both wrists 
with pain shooting up to both elbows, and said that she was 
told at Ft. Campbell that she had tendonitis.  On 
examination, there was no tenderness and she had full range 
of motion in both wrists.  Tinel's and Phalen's signs were 
negative.  The physician's assessment was no evidence of 
disease.  

X-ray studies of both wrists on VA examination in April 1987, 
showed no bony or soft tissue abnormalities.  Although the 
veteran mentioned wrist problems at the time of the VA 
examination, she had not filed a claim for a wrist disability 
and no additional findings pertaining to her upper 
extremities were reported.  

Private medical reports in November 1991 and June 1992, 
including a May 1992 NCV/EMG study showed moderately severe 
bilateral carpal tunnel syndrome.  The veteran underwent left 
carpal tunnel release without complication in December 1992.  
A private medical report in November 1995, showed no joint 
swelling, limitation of motion, or any findings related to 
carpal tunnel syndrome in either wrist.  Tinel's and Phalen's 
sign were negative.  

In this case, there is no competent evidence of tendonitis of 
the upper extremities in service or at present.  While the 
veteran has some bilateral upper extremity symptoms, they 
have been attributed to carpal tunnel syndrome, for which 
service connection was previously and finally denied.  

While the veteran is competent to provide evidence of visible 
symptoms, she is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Direct service connection requires a 
finding that there is a current disability that, in some 
fashion, has a definite relationship to service or to a 
service connected disability.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); see also 38 C.F.R. § 3.310 (2006).  

As the veteran has not presented any competent evidence of 
tendonitis in service or any evidence of a current disability 
manifested by tendonitis of the upper extremities, there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

Spastic Colon & Yeast Infections

The service medical records showed that the veteran was seen 
for occasional abdominal cramping and yeast infections on 
several occasions in service.  With each occurrence of 
abdominal cramping, the veteran had an additional symptom, 
such as constipation or vomiting or nausea or a sore throat, 
but never more than one of the additional symptoms at a time.  
All clinical and diagnostic studies, including an ultrasound 
of the gall bladder and an OCG study in March 1984 were 
negative and revealed no pertinent abnormalities.  A progress 
note in January 1983 specifically ruled out spastic colon.  

The service medical records showed that the veteran was 
treated for yeast infections often associated with recurrent 
urinary tract infections (UTI) on several occasions beginning 
in February 1983.  The veteran was seen for vaginal 
discharge, diagnosed as Candida vulvitis during pregnancy in 
June 1984, and for similar symptoms in August 1984, then 
diagnosed as a yeast infection.  

When examined by VA in April 1987, the veteran made no 
mention of any abdominal or genitourinary problems or any 
chronic yeast infections.  On examination, the veteran's 
abdomen was soft and nontender, and there was no organomegaly 
or any gastrointestinal symptoms.  Genitourinary examination 
was normal.  Urinary and hematology studies revealed no 
significant pertinent abnormalities.  

Post service department and private medical records showed 
that the veteran was seen for yeast infections and UTI 
periodically since her discharge from service.  However, her 
symptoms resolved with topical ointments and medications.  
The veteran underwent numerous gynecological examinations 
both during and subsequent to service and was not shown to 
have chronic yeast infections or a spastic colon.  When seen 
by a private physician in January 1993, the veteran reported 
that she had been diagnosed with "yeast syndrome" by 
another private doctor in 1989, and that she had yeast in her 
blood.  (The veteran was notified that requests for records 
from that physician were returned by the U.S. Postal Service 
and marked as unknown address; the veteran has been unable to 
provide VA with a new address.)  A vaginal examination at 
that time was normal, and the examiner indicated that there 
was no evidence of a yeast infection, "whatsoever."  The 
physician commented that there was no reason to treat the 
veteran with any yeast medications.  

On VA genitourinary examination for an increased rating for 
inguinal hernias in August 2003, the veteran denied any 
chronic urinary tract infections, nephrolithiasis, renal 
stones, incontinence or urinary retention.  On examination, 
the veteran was obese and was in no acute distress.  There 
was no diffuse abdominal tenderness, palpable masses, 
organomegaly, guarding or rigidity, and bowel sounds were 
audible.  

Private diagnostic studies in December 1994 and January 1995, 
showed probable duodenitis, small duodenal diverticulum, 
uterine enlargement suggestive of fibroid formation, and 
spasm through the sigmoid colon with large diverticulae.  

In the instant case, there is no diagnosis or competent 
evidence in any of the medical reports of record which 
suggests that the veteran has a disability manifested by 
chronic yeast infections.  While the veteran was treated for 
periodic yeast infections in service, her symptoms resolved 
with appropriate treatment.  Similarly, the service medical 
records showed that her occasional abdominal cramps were 
accompanied by different symptoms on almost every occasion.  
Although comprehensive examinations and diagnostic studies 
failed to reveal any specific etiology for her cramps, a 
spastic colon was specifically ruled out.  The first evidence 
of a spastic sigmoid colon was in 1995, more than seven years 
after discharge from service.  Moreover, there is no 
competent evidence that any current disability is related to 
service.  

As noted above, while the veteran is competent to provide 
evidence of symptoms she has experienced, she is not 
competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Direct service connection requires a finding that there is a 
current disability that, in some fashion, has a definite 
relationship to service or to a service connected disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); see also 
38 C.F.R. § 3.310 (2006).  

Here, the competent evidence of record does not show a 
disability manifested by chronic yeast infections or a 
spastic colon in service or at present.  Accordingly, there 
is no basis for a favorable disposition of the veteran's 
claims.  


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for a bilateral knee 
disability, the appeal is denied.  

As new and material evidence has not been submitted to reopen 
the claim of service connection for pes planus, the appeal is 
denied.  

As new and material evidence has not been submitted to reopen 
the claim of service connection for PTSD, the appeal is 
denied.  

Service connection for tendonitis of the upper extremities, 
is denied.  

Service connection for a spastic colon, is denied.  

Service connection for a disability manifested by chronic 
yeast infections, is denied.  


REMAND

The veteran's service entrance examination in April 1982 
showed a significant difference in audiological findings in 
the left ear as compared with the right, though both ears 
were within normal limits for purposes of defective hearing 
under VA regulations.  The service medical records showed 
that the veteran was seen by audiology on several occasions 
for complaints of decreased hearing in the left ear.  When 
seen in August 1983, the veteran reported a one to two year 
history of decreased hearing in the left ear.  An 
audiological examination revealed a mild, flat, conductive 
hearing loss on the left.  The impression was probable 
otosclerosis.  

Although the veteran's hearing acuity on VA audiological 
examination in March 1987 did not meet the criteria for 
defective hearing under VA regulations, the examiner 
recommended additional ENT consultation to determine the 
etiology of the demonstrable conductive hearing loss of the 
left ear.  However, it does not appear that the veteran was 
ever seen at the ENT clinic.  Since the veteran was shown to 
have a conductive hearing loss in the left ear in service, 
which was thought to be due to otosclerosis, and was shown to 
have the same conductive hearing loss on VA examination 
shortly after discharge from service, there remains the 
unresolved question as to whether any current conductive 
hearing loss is due to otosclerosis.  Therefore, an 
examination should be undertaken to determine if the veteran 
has a disability manifested by otosclerosis at present, which 
is related to service.  

The service medical records also showed that the veteran was 
treated for a sinus problem on one occasion in service in 
March 1983.  The assessment at that time was mild sinusitis.  
Although there was no evidence of sinusitis at the time of 
the veteran's discharge examination in August 1985, the 
veteran reported a history of sinusitis at that time.  
Furthermore, the current evidence of record includes a 
diagnosis of headaches primarily due to sinusitis by a 
chiropractor in October 2001.  Although the chiropractor is 
not shown to have any specialized training in the field of 
allergies or sinus disorders, his opinion and the veteran's 
assertion of chronic sinusitis requires that the matter be 
remanded to determine if the veteran has a chronic sinus 
disorder at present which is related to service.  

When during the course of review, the Board determines that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (2006).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA and non-VA who treated her 
for any ear or sinus problems, including 
her claimed tinnitus, since 2003.  
Thereafter, the RO should obtain all 
available records from the sources 
identified by the veteran and associate 
them with the claims file.  If records 
cannot be obtained, this should be noted 
in the claims folder, and the veteran 
should be notified and so advised.  

2.  The veteran should be afforded an 
appropriate VA examination to determine 
if she has tinnitus or otosclerosis at 
present which is related to service.  The 
claims folder and a copy of this remand 
should be made available to the examiner 
for review, and a notation to the effect 
that this record review took place should 
be included in the report.  All indicated 
diagnostic testing should be accomplished 
if deemed warranted by the examiner.  

If otosclerosis is identified, the 
examiner should provide a response to the 
following questions:  

1)  Is the veteran's otosclerosis a 
congenital or developmental 
disorder?  

2)  Is it at least as likely as not 
that the veteran's otosclerosis pre-
existed service?  

3)  Is it at least as likely as not 
that the veteran's otosclerosis 
underwent an increase in the 
underlying pathology during service 
beyond the natural progression of 
the disease process?  

4)  If the examiner determines that 
the veteran's otosclerosis is not a 
congenital or developmental 
disorder, or did not pre-existed 
service, is it at least as likely as 
not that it had its onset in 
service?  

5)  If otosclerosis is found to have 
had its onset in service or is 
otherwise related to service, the 
examiner should render an opinion as 
to whether the veteran has tinnitus 
at present and, if so, whether it is 
at least as likely as not 
proximately due to or the result of, 
or being aggravated by the 
otosclerosis.  

If the examiner is unable to answer the 
above inquiries, he or she should 
indicate that and include an explanation.  
A complete rationale must be provided for 
all conclusions reached and opinions 
expressed.  The clinical findings and 
reasons upon which the opinions are based 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

3.  The veteran should be also be 
afforded a VA otolaryngological 
examination to determine the nature and, 
if possible, date of onset of any 
sinusitis, if identified.  The claims 
folder and a copy of this remand must be 
made available to the examiner for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  If sinusitis is 
identified, the examiner should render an 
opinion as to whether it is at least as 
likely as not that it had its onset in 
service.  All indicated diagnostic 
testing should be accomplished if deemed 
warranted by the examiner.  The physician 
should describe all findings in detail 
and provide a complete rationale for all 
opinions offered.  If the physician is 
unable to make any determination, he or 
she should so state and indicate the 
reasons.  The findings should be typed or 
otherwise recorded in a legible manner 
for review purposes.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
her claims.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
determine whether the examiners have 
provided the requested medical opinions.  
If not, the reports must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2006).  

6.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claims 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the veteran and her representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  




		
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


